5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Roger Thomas GOOD SHIELD, Appellant.
No. 93-2430.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 23, 1993.Filed:  August 30, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Roger Thomas Good Shield appeals the district court's1 refusal to credit pretrial release time served in a community alcohol-drug center against the 97-month sentence imposed after he pleaded guilty to one count of aggravated sexual abuse in violation of 18 U.S.C. Secs. 1153 and 2241(a)(1).  As the district court noted, it had no authority to calculate a sentence credit at sentencing-that is a task assigned exclusively to the Attorney General and the Bureau of Prisons under 18 U.S.C. Sec. 3585(b).  See United States v. Wilson, 112 S. Ct. 1351 (1992).  Accordingly, we affirm.



1
 The HONORABLE RICHARD H. BATTEY, United States District Judge for the District of South Dakota